Name: 1999/305/EC: Commission Decision of 19 April 1999 repealing certain decisions authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (notified under document number C(1999) 1007)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  competition;  agricultural activity;  Europe
 Date Published: 1999-05-06

 Avis juridique important|31999D03051999/305/EC: Commission Decision of 19 April 1999 repealing certain decisions authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (notified under document number C(1999) 1007) Official Journal L 118 , 06/05/1999 P. 0063 - 0063COMMISSION DECISIONof 19 April 1999repealing certain decisions authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species(notified under document number C(1999) 1007)(1999/305/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural species(1), as last amended by Council Directive 98/96/EC(2),(1) Whereas Commission Decisions 76/690/EEC(3), 77/283/EEC(4), 78/347/EEC(5), 79/93/EEC(6), 80/128/EEC(7), 80/446/EEC(8), 80/1361/EEC(9), 82/41/EEC(10), 82/947/EEC(11), 84/20/EEC(12), 85/58/EEC(13), 85/626/EEC(14), 87/111/EEC(15), 87/448/EEC(16) and 88/625/EEC(17) authorised the United Kingdom to restrict the marketing of seed of certain varieties;(2) Whereas, pursuant to Article 15(1) of Directive 70/457/EEC, seed or propagating material of varieties of agricultural plant species which have been officially accepted in at least one of the Member States and which also meets the conditions laid down in Directive 70/457/EEC is, with effect from 31 December of the second year following that in which the varieties were accepted, no longer subject to any marketing restrictions relating to the variety in the Community;(3) Whereas, however, Article 15(2) of Directive 70/457/EEC provides that, in the cases set out in Article 15(3), a Member State may be authorised, upon application, to prohibit the marketing of seed and propagating material of certain varieties;(4) Whereas, by the abovementioned Decisions, the Commission has authorised the United Kingdom to prohibit the marketing of seed of certain varieties listed in the current common catalogue of agricultural plant species;(5) Whereas the United Kingdom has notified the Commission that it no longer wishes to avail itself of the said authorisations in respect of all the varieties;(6) Whereas accordingly such authorisations should be repealed;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1Decisions 76/690/EEC, 77/283/EEC, 78/347/EEC, 79/93/EEC, 80/128/EEC, 80/446/EEC, 80/1361/EEC, 82/41/EEC, 82/947/EEC, 84/20/EEC, 85/58/EEC, 85/626/EEC, 87/111/EEC, 87/448/EEC and 88/625/EEC are hereby repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 19 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 225, 12.10.1970, p. 1.(2) OJ L 25, 1.2.1999, p. 27.(3) OJ L 235, 26.8.1976, p. 29.(4) OJ L 95, 19.4.1977, p. 23.(5) OJ L 99, 12.4.1978, p. 26.(6) OJ L 22, 31.1.1979, p. 17.(7) OJ L 29, 6.2.1980, p. 35.(8) OJ L 110, 29.4.1980, p. 23.(9) OJ L 384, 31.12.1980, p. 46.(10) OJ L 16, 22.1.1982, p. 50.(11) OJ L 383, 31.12.1982, p. 23.(12) OJ L 18, 21.1.1984, p. 45.(13) OJ L 23, 26.1.1985, p. 42.(14) OJ L 379, 31.12.1985, p. 23.(15) OJ L 48, 17.2.1987, p. 29.(16) OJ L 240, 22.8.1987, p. 39.(17) OJ L 347, 16.12.1988, p. 74.